BILLY J. WILLIAMS, OSB #901366
United States Attorney
District of Oregon
ALISON MILNE, OSB # 155212
Assistant United States Attorney
alison.milne@usdoj.gov
1000 SW Third Avenue, Suite 600
Portland, Oregon 97204-2902
Telephone: (503) 727-1033
Facsimile: (503) 727-1117
        Attorneys for Defendant United States



                               UNITED STATES DISTRICT COURT

                                        DISTRICT OF OREGON




     ASTORIA DOWNTOWN MARKET, et                     Case No. 3:18-cv-01367-AC
     al.,
                                                     DECLARATION OF MADELINE VIENS
                          Plaintiffs,                IN SUPPORT OF DEFENDANT'S
                                                     RESPONSE TO PLAINTIFFS'
                          v.                         AMENDED MOTION FOR SUMMARY
                                                     JUDGMENT

     UNTIED STATES OF AMERICA,

                          Defendant.


         I, Madeline Viens, hereby make the following declarations under penalty of perjury pursuant

to 28 U.S.C. § 1746.

1.       I am employed by the United States Department of Agriculture, Food and Nutrition Service

("FNS"), as an Administrative Review Officer in the Administrative Review Branch, headquartered

in Alexandria, Virginia. I have held this position since October 2012. In my official capacity, I

have access to the information maintained by FNS in the ordinary course of business.

2.       I make this declaration in support of the government's response to Plaintiffs' amended

Page 1      Declaration of Madeline Viens in Support of Defendant's Response to Plaintiffs'
            Amended Motion for Summary Judgment
motion for summary judgment.

3.       By letter dated March 15, 2018, counsel for Plaintiffs requested an administrative review of

FNS's decision to permanently deny the application of Astoria Downtown Market to participate as a

retail food store in the Supplemental Nutrition Assistance Program ("SNAP").

4.       By email dated June 11, 2018, counsel for Plaintiffs provided a brief dated June 11, 2018,

providing support for Plaintiffs' request for review of FNS's decision.

5.       After considering all of Plaintiffs' contentions, the controlling law and regulations and

information in the record, FNS upheld the decision to permanently deny Astoria Downtown Market

from authorization as a retail food store in the SNAP.

6.       I signed the Final Agency Decision dated June 20, 2018. It documents FNS's final decision

regarding the permanent denial of the application of Astoria Downtown Market to be authorized as

a SNAP retailer.

7.       I have knowledge that, based on the regulations, FNS has and does permanently denied/y

applicant firms from being authorized to participate as SNAP retail food stores due to records of

criminal conviction or civil judgment against owners, officers, or managers for transactions

involving controlled substances. Firms for which records of criminal conviction or civil judgment

exist that reflect on the business integrity of owners, officers, or managers, as stipulated in 7 C.F.R. §

278.1(b)(3)(i)(A), shall be denied authorization permanently as per 7 C.F.R. § 278.1(k)(3)(i).



Signed thislf  chy of    � 1 AD         11   in the United States of America.




Page 2      Declaration of Madeline Viens in Support of Defendant's Response to Plaintiffs'
            Amended Motion for Summary Judgment
